Citation Nr: 0212885	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  91-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left thigh manifested by sciatic 
neuropathy with triple arthrodesis of the left ankle, 
currently rated 60 percent disabling.



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1968 to May 1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1989 and later RO rating decisions that decreased 
a total rating for residuals of a gunshot wound of the left 
thigh, including osteomyelitis and sciatic neuropathy with 
triple arthrodesis of the left ankle, to 60 percent.  In 
October 1991, the Board denied the appeal. 

The veteran appealed the October 1991 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 1992, a Court order granted a motion from the 
Secretary of Veterans Affairs, that was not opposed by the 
veteran, to vacate and remand the Board's October 1991 
decision for further development and readjudication.  In 
December 1992, the Court entered judgment, and the case was 
returned to the Board.  In June 1993 and April 1996, the 
Board remanded the case to the RO for additional development 
and due process.  The case was returned to the Board in 1997.

The issues for appellate consideration at the time of the 
October 1991 Board decision and November 1992 Court order 
included entitlement to restoration of special monthly 
compensation for loss of use of the left foot.  A November 
1995 RO rating decision granted this benefit, and it is no 
longer a matter for appellate consideration.  In November 
1997, the Board denied the claim for restoration of a total 
rating (100 percent) for residuals of a gunshot wound to the 
left thigh manifested by sciatic neuropathy with triple 
arthrodesis of the left ankle currently rated 60 percent 
disabling.

The veteran appealed the November 1997 Board decision to the 
Court.  In May 1998, a Court order granted an April 1998 
joint motion from the parties to vacate and remand the 
Board's November 1997 decision for further action and 
readjudication.  The case was thereafter returned to the 
Board.

A review of the May 1998 Court order shows that the case was 
returned to the Board for a determination of whether the RO 
rating decision that reduced the veteran's total rating for 
triple arthrodesis of the left ankle with active 
osteomyelitis, residuals of a gunshot wound with sciatic 
nerve injury, from 100 to 60 percent was proper with 
consideration of the provisions of 38 C.F.R. § 3.344 (1997).  
The veteran's entitlement to an increased evaluation for 
residuals of a gunshot wound to the left thigh manifested by 
sciatic neuropathy with triple arthrodesis of the left ankle 
was considered a sub-issue of determining whether a total 
rating should be restored for the veteran's left leg 
condition.  The veteran and his attorney presented arguments 
on the current severity of the veteran's left leg condition 
and a supplemental statement of the case was sent to them on 
this matter.  Under the circumstances, the Board considered 
whether the 100 percent rating for the residuals of a gunshot 
wound to the left thigh manifested by sciatic neuropathy with 
triple arthrodesis of the left ankle should be restored based 
on an improper reduction in the April 1989 RO rating 
decision, or worsening of the condition since then.

A November 1998 Board decision denied restoration of a 
100 percent rating for the condition being considered in this 
appeal and denied an increased rating for this condition.  
The veteran appealed the November 1998 Board decision to the 
Court.  In September 1999, a Court order granted a September 
1999 joint motion from the parties to vacate and remand the 
Board's decision for further action and readjudication of the 
issue of entitlement to an increased evaluation for residuals 
of a gunshot wound to the left thigh manifested by sciatic 
neuropathy with triple arthrodesis of the left ankle.  The 
September 1999 Court order dismissed the issue of entitlement 
to restoration of a total rating for this condition.  The 
case was then sent to the Board.

In a January 2000 letter, the Board asked the veteran's 
attorney whether she wanted to submit additional argument or 
evidence.  In June 2000, the Board remanded the case to the 
RO for additional development.


FINDING OF FACT

The residuals of a gunshot wound to the left thigh manifested 
by sciatic neuropathy with triple arthrodesis of the left 
ankle are productive of complete paralysis of the sciatic 
nerve.


CONCLUSION OF LAW

The criteria for an increased rating of 80 percent for 
residuals of a gunshot wound to the left thigh manifested by 
sciatic neuropathy with triple arthrodesis of the left ankle 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.68, 4.71a, 
Code 5162, 4.124a, Codes 8520, 8620, 8720 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for residuals of 
a gunshot wound to the left thigh manifested by sciatic 
neuropathy with triple arthrodesis of the left ankle, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the claimed disability.  He 
and his attorney have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's attorney has been given the opportunity to submit 
written argument.  In a May 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  In 
correspondence dated in July 2002, the veteran notified that 
he wanted his case sent to the Board immediately for 
consideration of his appeal.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the attorney 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
has also granted the requested benefit in this decision.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



A.  Factual Background

The veteran had active service from March 1968 to May 1969.

The service medical records reveal that the veteran sustained 
a gunshot wound to the left thigh on September 30, 1968, and 
that he was treated for residuals of this wound during a 
series of hospitalizations.  Exploration of the wound during 
his initial period of hospitalization revealed a complete 
destruction of a 4 inch segment of both the femoral artery 
and vein on the left side with a fracture of the left femur 
and an injury of the sciatic nerve.  The saphenous veins 
bilaterally were used to repair both the femoral artery and 
the femoral vein.  The fractured femur was immobilized in a 
spica cast.  A fasciotomy of the thigh was performed.  A 
Physical Evaluation Board report, dated in April 1969, shows 
diagnoses of a healed gunshot wound to the left thigh; an 
open, comminuted fracture of the left femur, healing; 
laceration of the left femoral artery and vein, repaired; 
neuropathy, partial, left sciatic nerve; paralysis, flaccid, 
all muscles of left leg and left foot except gastrocnemius 
and soleus, secondary to nerve injury; and partial ankylosis, 
fibrous, of the left knee and ankle and subtalar joints.

A July 1969 RO rating decision granted service connection for 
residuals of a gunshot wound of the left femur and assigned a 
temporary total convalescent rating from June 1969.

The veteran underwent a VA examination in April 1970.  The 
diagnoses were healed fracture of left femur due to gunshot 
wound; incomplete neuropathy of the left sciatic nerve due to 
gunshot wound with atrophy in the muscles of the thigh and 
calf, hypesthesia and dysthesia of left ankle and foot; 
ankylosis of the left ankle and subtalar joints, favorable 
position, without motion in these joints; gunshot wound 
scars; traumatic arthritis, minimal, left knee; healed 
fracture of left foot; and infected callus of the left foot.  
An addendum to the report of this examination dated in May 
1970 notes the veteran was able to walk without a brace; the 
brace did not improve stability of the ankle position, weight 
bearing or walking ability to any great degree (insufficient 
benefit from the ankle brace) and limping was not much 
reduced with it, and the ankylosis (of the ankle and foot) 
were in a favorable position; the chief problem was pain in 
the left foot, aggravated by wearing shoe (caused by sciatic 
neuropathy); and the veteran's left lower extremity function 
would be improved by below the knee amputation and fitting 
with a prosthesis.

A June 1970 RO rating decision reclassified the residuals of 
a gunshot wound of the left femur to residuals of a gunshot 
wound manifested by incomplete neuropathy of the left sciatic 
nerve, terminated the temporary total convalescent rating, 
effective April 1970, and assigned a 60 percent rating under 
diagnostic code 8520 from April 1970; granted service 
connection for residuals of a gunshot wound manifested by 
fracture of the left femur and assigned a 10 percent rating 
under diagnostic code 5255 from April 1970; granted service 
connection for residuals of a gunshot wound manifested by 
injury to muscle group XIV of the left thigh and assigned a 
10 percent rating under diagnostic code 5314 from April 1970; 
granted service connection for residuals of a gunshot wound 
manifested by traumatic arthritis of the left knee and 
assigned a zero percent rating under diagnostic code 5010; 
and granted service connection for residuals of a gunshot 
wound manifested by multiple scars and assigned a 
zero percent rating under diagnostic code 7805.  Special 
monthly compensation for loss of use of one foot was granted 
from June 1969.  The combined rating for the service-
connected disabilities was 70 percent from April 1970.

The veteran underwent a VA examination in June 1973.  The 
diagnoses were fracture of left femur, residuals of gunshot 
wound; partial neuropathy of the left sciatic nerve; 
paralysis, flaccid, left leg and foot; ankylosis, partial, 
left ankle and subtalar joints.  

During a period of VA hospitalization in February 1974 the 
veteran underwent triple arthrodesis of the left foot for 
equine varus of the left foot secondary to neurological loss.  
A summary of VA hospitalization from July to September 1974 
reveals that he underwent dressing change of the left ankle 
and debridement of the left foot for infected triple 
arthrodesis of the left foot.  During a period of VA 
hospitalization from January to February 1975 the veteran 
underwent debridement of the left ankle wound  due to chronic 
osteomyelitis of the left ankle, status post triple 
arthrodesis of the left ankle.  These hospital reports do not 
suggest the presence of constitutional symptoms of 
osteomyelitis.  Laboratory studies were normal with the 
exception of the infection itself.

RO rating decisions in 1974 and 1975 reclassified the 
residuals of a gunshot wound manifested by incomplete 
neuropathy of the left sciatic nerve to residuals of gunshot 
wound manifested by sciatic nerve injury and triple 
arthrodesis of the left ankle with osteomyelitis, and 
assigned a temporary total rating based on surgery and 
convalescence from February 1974 to June 1975.  

A June 1975 RO rating decision terminated the total 
convalescence rating for residuals of gunshot wound 
manifested by sciatic nerve injury and triple arthrodesis of 
the left ankle with osteomyelitis, effective June 1975, and 
assigned a total schedular rating for this condition under 
diagnostic codes 5000 and 8520 from June 1975.

The veteran underwent a VA compensation examination in 
December 1988.  A nuclear medicine bone scan was compatible 
with slight arthritis involving the left knee; compatible 
with marked arthritis, that may be septic or degenerative in 
the left ankle; and the possibility of acute osteomyelitis of 
the left ankle.  The diagnoses were surgically fused left 
ankle, and osteomyelitis of the left ankle, currently 
arrested.

The April 1989 RO rating decision reduced the evaluation for 
the residuals of a gunshot wound to the left thigh manifested 
by triple arthrodesis of the left ankle and sciatic nerve 
impairment from 100 to 30 percent from July 1989 using 
diagnostic code 5270 to support the 30 percent rating; 
combined the residuals of a gunshot wound of the left thigh 
manifested by fracture of the left femur rated 10 percent and 
the traumatic arthritis of the left knee rated zero percent 
to one disability with a 10 percent rating; and assigned a 
separate zero percent evaluation for osteomyelitis from July 
1989.  The rating decision also terminated the grant of 
special monthly compensation for loss of use of a foot from 
June 30, 1989.  The combined rating for the service-connected 
disabilities was reduced from 100 to 40 percent from July 
1989.

In April 1989, the RO notified the veteran of the 
determination to reduce the evaluation for residuals of a 
gunshot wound to the left thigh manifested by triple 
arthrodesis of the left ankle and sciatic nerve impairment 
from 100 to 30 percent, effective from July 1989.  He was 
advised of his right to submit additional information if he 
believed this reduction was incorrect.

The veteran and his wife testified at a hearing at the RO in 
June 1989.  Their testimony was to the effect that the 
veteran had continuous problems with his left ankle and that 
he had problems walking for long periods of time because of 
left foot problems.  He was still working as a draftsman, and 
the only time the disability bothered him at work was when it 
flared up and he had to inspect equipment in the field.

VA medical reports of the veteran's outpatient treatment in 
the 1980's show that he was seen primarily for problems with 
his left ankle and foot.  The veteran underwent examination 
of his left lower extremity at a VA medical facility in 
August 1989.  The examiner found that the veteran's left 
ankle was fused in a functionally good position, that there 
was no active osteomyelitis, and that he had left gluteal 
aching which was a consequence of abnormal muscle function of 
the left leg due to traumatic and surgical scarring.

A March 1990 hearing officer decision increased the rating 
for residuals of a gunshot wound to the left thigh manifested 
by triple arthrosis of the left ankle and sciatic nerve 
impairment from 30 to 60 percent, using diagnostic codes 
5270-8520, from July 1989 noting that the 60 percent rating 
for this condition had previously been in effect for 20 years 
and was protected under 38 C.F.R. § 3.951 (1996); and 
increased the evaluation for osteomyelitis from zero to 
20 percent from July 1989, and reduced this evaluation to 
10 percent from July 1994.  The combined rating for the 
service-connected disabilities was increased from 40 to 
70 percent from July 1989.

The veteran testified at a hearing at the RO in September 
1990.  His testimony was to the effect that he had difficulty 
with his left lower extremity which limited his ability to 
engage in sports and walking on various surfaces.  He 
testified that he had occasional pain in the left foot.

A VA medical report of the veteran's treatment in 1991 
reveals the presence of active osteomyelitis of the left 
ankle.

The veteran underwent VA neurological examination in July 
1993.  He had a large deficit in his left thigh at the point 
of entry and exit and a surgical scar.  He had severe atrophy 
of the calf muscles including the extensors and flexors of 
the foot.  He had trace movement in plantar flexion of the 
foot from the gastroc (gastrocnemius) muscle.  He had no 
movement of the toes and he had no extensor movement of the 
foot.  He had decreased sensation in the distribution of the 
peroneal nerve and in the distribution of the tibial nerve.  
He had decreased sensation in the distribution of the 
saphenous nerve which was a branch of the femoral nerve.  The 
impression was paralysis of the sciatic nerve and damage of 
the saphenous nerve which was a branch of the femoral nerve 
that had not been previously detected on a previous 
examination.  It was noted that the veteran's nerve injury 
was permanent.

The veteran underwent VA orthopedic examination in September 
1993.  The veteran complained of pain on the left foot 
posterior aspect near the draining sinus tract of his 
osteomyelitis.  Other complaints included a left foot drop 
and subsequent gait abnormalities.  There was marked 
quadriceps atrophy.  He had marked left gastrocnemius 
atrophy.  There was a draining sinus on the lateral aspect of 
the foot approximately 2 centimeters inferior of the lateral 
malleolus.  He had a left foot drop.  He had 2 plus swelling 
of the left hindfoot specifically related to the lateral 
aspect near the draining sinus.  He had residual caval varus 
deformity of the left foot.  Range of motion of the left knee 
was flexion to 100 degrees and extension to zero degrees.  
Left ankle plantar flexion was to 30 degrees and dorsiflexion 
was to 10 degrees.  There was zero degrees pronation and 
supination of the left foot.  There was 0/5 anterior tib, 0/5 
EHL, 0/5 extensor digitorum communis, and 3/5 gastrocnemius 
which were neurological findings.  Light touch was decreased 
over the entire aspect of the left foot, including the dorsal 
and plantar aspects.  X-rays showed a well fused left triple 
arthrodesis and an area of osteomyelitis involving the talus 
calcaneus complex.  The diagnoses were osteomyelitis of the 
left foot and sciatic nerve palsy of the left lower 
extremity.  The examiner noted that the sciatic nerve palsy 
was definitely related to the gunshot in service and would 
not improve.  It was noted that the left foot drop gait was 
related to this injury and would likely persist through the 
veteran's lifetime.

In January 1995, the RO sent the veteran's claims folder to 
the Director, Compensation and Pension Service, at the VA 
Central Office (VACO) for review and expression of an opinion 
on whether there was error in the April 1989 RO rating 
decision that had terminated the veteran's special monthly 
compensation for loss of use of the left foot.

In November 1995, the VACO Director, Compensation and Pension 
Service, notified the RO that the veteran's claims folder had 
been reviewed and that CUE (clear and unmistakable error) had 
been found in RO rating decisions of June 1970, June 1975, 
February 1976, and April 1989.  The June 1970 RO rating 
decision contained CUE because the evidence then of record 
showed severe injury to Muscle Group XIV and a 40 percent 
rating should have been assigned for this condition.  The 
June 1970 RO rating decision also contained CUE because it 
assigned a 70 percent combined rating for all the 
disabilities of the left lower extremity which exceeded the 
60 percent allowed in order to comply with the amputation 
rule.  The 70 percent rating was now protected.

The Director's review also stated that the June 1975 RO 
rating decision contained CUE for assigning a 100 percent 
rating for arthrodesis of the left ankle with osteomyelitis 
and sciatic nerve neuropathy.  A separate 100 or 60 percent 
evaluation for osteomyelitis should be assigned only when 
constitutional symptoms are present.  When the evaluation of 
osteomyelitis is limited to percentages less than 60, a 
separate evaluation of 20 percent should have been assigned 
subject to the amputation rule.

The Director's review also stated that the February 1976 RO 
rating decision contained CUE for confirming the 100 percent 
rating for the arthrodesis of the left ankle with 
osteomyelitis and sciatic nerve disability because a VA 
examination on February 19, 1976, showed the veteran's 
osteomyelitis was inactive.  The evaluation for the 
osteomyelitis should have been reduced to zero percent from 
February 19, 1981.

The Director's review also stated that the April 1989 RO 
rating decision contained CUE for terminating the veteran's 
special monthly compensation for loss of use of one foot, 
effective from June 30, 1989.  Since the effective date of 
entitlement for this benefit was June 1, 1969, it was 
protected from termination.  The April 1989 RO rating 
decision also contained CUE for reducing the evaluation for 
sciatic neuropathy and changing the diagnostic code because 
the veteran's basic disability was sciatic neuropathy.  The 
medical evidence indicated that he had severe atrophy of the 
"right" (sic) calf with inability to move toes.  The April 
1989 RO rating decision was subsequently partially corrected 
by the hearing officer decision of June 1989 (March 1990) 
that increased the rating for the residuals of a gunshot 
wound to the left thigh manifested by sciatic neuropathy with 
triple arthrodesis of the left ankle from 30 to 60 percent 
under diagnostic code 8520.

The Director instructed the RO to take corrective actions 
under 38 C.F.R. § 3.105(a).  The RO was instructed to 
continue a 20 percent rating for osteomyelitis of the left 
ankle, to assign a 10 percent rating for arthritis of the 
left knee, and to continue the combined 70 percent rating for 
all the disabilities of the lower extremity because it was 
protected.  The RO was also advised to restore the special 
monthly compensation for loss of use of one foot.

A November 1995 RO rating decision restored the veteran's 
entitlement to special monthly compensation for loss of use 
of one foot from June 1969, removed the future reduction for 
osteomyelitis from 20 to 10 percent in order to continue the 
20 percent rating for this condition, and continued the 
70 percent combined rating for the service connected 
disabilities from July 1989.

VA and private medical records show that the veteran was 
treated and evaluated for left leg problems from 2000 to 
2002.  The more salient medical reports related to the claim 
being considered in this decision are discussed below.

The veteran underwent a VA neurological examination in 
September 2000.  There was evidence of a large scar involving 
the left medial thigh and a separate scar involving the left 
medial leg.  There was evidence of atrophy in the anterior 
thigh corresponding to the location of the scar and involving 
predominantly medial musculature.  In addition, there was 
marked atrophy in the leg involving the anterior compartment 
more than the posterior compartment.  There was also evidence 
of discoloration and drying of the skin below the level of 
the knee with abnormal nails.  There was restriction of range 
of motion of the left foot due to orthopedic surgery.  On 
motor testing the veteran had normal hip flexion, abduction, 
and adduction, bilaterally.  There was evidence of hamstring 
weakness on the left being rated as 4/5.  Below the knee he 
had only trace capabilities to perform foot dorsiflexion 
graded as 3/5.  Reflexes were significant for the absence of 
the left patellar and Achilles with preservation of the right 
patellar and Achilles graded as 2/4.  Toes went downward with 
plantar stimulation.  Sensory examination revealed decreased 
light touch in the distribution of the common peroneal nerve.  
In addition, there was absent vibration and proprioception in 
the left foot.  The impression was left sciatic neuropathy.  
The neurological examination revealed most prominent damage 
to the lateral trunk portion of the sciatic nerve.  The 
examiner who is Board Certified in Neurology noted that it 
was unlikely that the veteran would regain any functional 
motor strength in the left leg.  The sciatic nerve injury was 
due to trauma to the nerve as a result of gunshot wound.

The veteran underwent a VA orthopedic examination in 
September 2000.  There was an anterior wound scar at the 
medial aspect of the distal thigh that measured 8 inches in 
length.  He had a proximal 5 centimeter surgical laceration 
that was from bypass operation.  He had a posterior wound 
over the calf that was 6 inches in length.  He had a medial 
wound that was 7 inches in length.  He had a significant 
induration and loss of tissue around the ankle secondary to 
his chronic osteomyelitis and a dimple where his sinus had 
healed over with skin which was at the distal end of his 
subtalar fusion incision.  He had a model appearance to the 
foot that was dry, shiny skin with significant dryness.  His 
motor examination showed 5/5 in the quadriceps and hamstring 
strength.  He was able to plantar flex his ankle to 
approximately 10 degrees.  There was no active dorsiflexion, 
no motion of the toes, no sensation to pinprick or light 
touch on the dorsum of the foot.  He did have sensation 
proximal to the distal leg and also in the plantar aspect of 
his foot.  He had a callus on his foot to the base of the 5th 
metatarsal, but no ulcers were noted on his feet.  His arch 
of motion at the ankle was approximately 10 degrees.  His 
resting position was approximately 5 to 10 degrees of plantar 
flexion . He had no subtalar motion in his foot, and no 
motion and very stiff toes at the metatarsophalangeal joint.  
His knee had range of motion and full extension to 
approximately 110 degrees of flexion.  X-rays of the left 
foot revealed healed fracture deformities mid shafts left 4th 
and 5th metatarsals; fusion of the left subtalar joint, 
talonavicular joint, and calcaneocuboid joint.  X-rays of the 
left tibia and fibula revealed marked myositis ossificans 
(heterotopic bone formation), lateral aspect majority of the 
left leg, and severe degenerative joint disease of the left 
ankle.  The assessment was status post gunshot wound to the 
left leg with sciatic neuropathy, status post triple 
arthrodesis that was complicated with chronic osteomyelitis, 
chronic osteomyelitis that was currently stable, degenerative 
arthritis of the left ankle secondary to the triple 
arthrodesis, and significant myositis ossificans of the 
anterior compartment of the left distal leg.

The veteran underwent a VA neurological examination in April 
2001 by an examiner who was Board Certified in Neurology.  
The examiner reviewed the evidence in the veteran's claims 
folder.  There was marked atrophy in the leg involving the 
anterior compartment more than the posterior compartment and 
evidence of discoloration and drying of the skin below the 
level of the knee.  Motor strength testing was normal hip 
flexion, abduction, and adduction, bilaterally.  There was 
very mild hamstring weakness on the left.  Below the level of 
the knee he had no significant foot dorsiflexion, 10 degrees 
of plantar flexion, absent patellar and Achilles reflexes, 
and toe were downgoing.  He had decreased touch in the 
distribution of the common peroneal nerve on the left foot 
and absent vibration and proprioception in that foot.  The 
examination was consistent with a left sciatic neuropathy 
most prominently affecting the lateral trunk.  

The veteran underwent a VA orthopedic examination in May 
2001.  The left leg was grossly atrophied compared to the 
right leg, most markedly in the calf.  There was no 
dorsiflexion of the ankle or toes.  TA and EHL were 0/5.  
There was no dorsiflexion of the ankle or toes.  There was 
some evidence of gastroc functioning at about 3/5.  The 
veteran reported that he was able to ambulate when walking on 
flat land at least 10 to 15 blocks.  The examiner noted that 
the left lower extremity was in an ambulatory state, and that 
the functional incapacity was moderate to severe because the 
veteran was unable to do much more than walk.  The assessment 
was damage to "peritoneal" (sic) nerve in the left leg and 
generalized atrophy and weakness in the left lower extremity.

Private medical reports show that the veteran underwent 
arterial and venous Doppler studies of the legs in December 
2001.  Bilateral arterial Doppler studies of the legs 
revealed multilevel lower extremity arterial occlusive 
disease on the left.  A venous Doppler study of the left leg 
revealed no evidence for left lower extremity deep vein 
thrombosis.

Color photographs of the veteran's left foot were received in 
2001.  Those photographs show the presence of an ulcer.

A private medical report shows that the veteran was evaluated 
in February 2002 for an ulcer of the left ankle.  He had a 
wound of his left ankle measuring 45 by 20 millimeters.  It 
was relatively deep.  He did not have a palpable pulse in his 
foot.  The examiner recommended the veteran for additional 
studies to determine whether he had osteomyelitis and 
transcutaneous oxygen tension decrease and, if he had, then 
he would evaluate the veteran's heart to determine whether he 
could tolerate a left above knee femoral popliteal bypass.

A private medical report shows that the veteran underwent a 
MRI (magnetic resonance imaging) scan of the left lower 
extremity in April 2002.  The impressions were extensive 
marrow edema within the lateral aspect of the calcaneus that 
the examiner believed was the fused cuboid.  The bony 
structures lay deep to a significant lateral ulcer, and the 
examiner was concerned that the findings represented 
osteomyelitis.  Marrow edema was within the distal fibula 
that the examiner thought could also reflect osteomyelitis.  
There was status post prior ankle surgery.  There appeared to 
have been a multi-joint arthrodesis.  The examiner believed 
that the calcaneus and cuboid were fused, and that there was 
at least partial fusion of the subtalar joint and suspected 
talonavicular fusion.  There was edema within the lateral 
aspect of both the talus and distal tibia at the level of the 
plafond.  The tibiotalar joint was not fused and did not  
appear congruent.  The edema at that location was thought to 
reflect osteoarthritis change rather than representing 
osteomyelitis.  There was abnormal high signal within the 
peroneus brevis tendon above the level of the plafond that 
could reflect tendonopathy.  No complete peroneus brevis 
tendon tear was seen.

The veteran underwent a VA general surgery consultation in 
May 2002.  It was noted that the veteran had chronic 
recurrent ulceration of his lateral malleolar region due to 
osteomyelitis that would heal and then recur.  The veteran 
was sent for vascular studies that showed his arterial blood 
flow was pretty good and was somewhat diminished in the thigh 
region because of the occlusion of a bypass graft, however, 
the veteran reconstitutes very nice pedal blood flow.  The 
vascular studies indicated normal to mild stenosis, moderate 
stenosis, and severe stenosis of the left calf.  It was noted 
that an MRI scan of the foot suggested that he may have 
osteomyelitis underlying with lesion that was probably the 
most likely cause of his non healing.  The examiner suggested 
a longer course of antibiotic therapy.

The veteran underwent a VA orthopedic examination in May 
2002.  It was noted that he had lost lots of the vascular 
system of the left leg following a gunshot injury to that leg 
and that he had an artificial graft put in his left thigh.  
It was noted that recent studies indicated the graft was 
completely occluded.  The left leg was very cachectic with 
obvious muscle wasting of the thigh muscle and the leg 
muscles.  Skin was very dry and cracked in large sheets.  The 
left ankle was frozen and he was unable to plantar flex or 
dorsiflex the foot.  He was unable to exert any pressure with 
each toe against resistance.  Nail beds were shrunken and 
dry.  There was no dorsalis pedis or posttibial pulse 
palpable.  The diagnoses were paralysis of the sciatic nerve, 
status post gunshot wound of the left thigh, chronic non-
healing wound of the left ankle that was questionable 
osteomyelitis, arthritis of the left ankle with triple 
ossificans, and myositis ossificans of soft tissue of the 
left calf.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent rating requires severe incomplete paralysis.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Codes 8520, 8620, 8720.

The evidence reveals that the veteran sustained a gunshot 
wound to the left thigh with residuals affecting primarily 
the left foot and sciatic nerve.  The reports of the 
veteran's VA examinations in 1993 and early 2000's, and the 
other evidence of record indicate involvement of various 
muscles, including the extensors and flexors of the foot, 
gastrocnemius, and quadriceps.  The evidence, including the 
testimony of the veteran and his wife, shows that the 
impairments due to these muscle conditions involve functions 
of the foot and knee that are contemplated in the evaluation 
provided for the sciatic nerve impairment.  The evidence of 
record does not indicate any significant muscle impairments 
affecting the left pelvic girdle or hip.  However, there is 
atrophy of some of the thigh muscles.  The reports of the VA 
and private medical examinations, and the other evidence also 
show impairment of the femoral, sciatic, peroneal and tibial 
nerves that affect the veteran from around the knee and 
below.  The functional impairments of the left lower leg from 
the knee down are contemplated in the evaluation assigned for 
the sciatic nerve impairment.  The assignment of additional 
separate evaluations for the various muscle and nerve 
impairments would violate the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.  A muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (previously (g); 
renumbered by 62 Fed. Reg. 30237 (June 1997)).  There will be 
no rating assigned for muscle groups which act upon an 
ankylosed joint (with exceptions not applicable here).  
§ 4.55(c)(previously (b)-(f); reorganized and clarified id.).  

Assuming for the sake of argument that additional separate 
evaluations for the various muscle and nerve impairments and 
for the other left leg problems from the mid thigh down were 
warranted, the combined rating for the disabilities could not 
exceed 60 percent which is the maximum rating allowed in this 
case under the amputation rule.  38 C.F.R. § 4.68.  The 
evidence reveals that the veteran's disabilities do not 
affect the upper third of the left thigh and left hip, and 
the maximum rating allowed is based on amputation of the 
thigh at the middle or lower third under diagnostic code 
5162, as noted in the November 1995 decision of the VACO 
Director, Compensation and Pension Service.  The combined 
rating for the service-connected disabilities of the left 
lower extremity is currently 70 percent because this 
evaluation is "protected" from reduction, having been in 
effect for 20 years.  38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951(b).  The evaluation of the osteomyelitis is 
also subject to the amputation rule unless it causes 
constitutional symptoms.  NOTE (1) following 38 C.F.R. 
§ 4.71a, Code 5000.

The question now for the Board to determine is whether the 
evidence shows complete paralysis of the left sciatic nerve.  
The report of the veteran's VA neurological examination in 
July 1993 indicates the presence of severe atrophy of the 
calf muscles including the extensors and flexors of the foot, 
trace movement in plantar flexion of the foot from the 
gastroc muscle, no movement of the toes, and no extensor 
movement of the foot.  The report of his VA neurological 
examination in September 2000 reveals only trace capabilities 
to perform foot dorsiflexion graded as 3/5, and reflexes were 
significant for the absence of the left patellar and 
Achilles.  The examiner noted that it was unlikely that the 
veteran would regain any functional motor strength in the 
left leg.  At the VA orthopedic examination in September 2000 
the veteran had no active dorsiflexion, no motion of the 
toes, and no sensation to pinprick or light touch on the 
dorsum of the foot.  At the April 2001 VA neurological 
examination he had no significant foot dorsiflexion, 10 
degrees of plantar flexion, absent patellar and Achilles 
reflexes, and toes were downgoing.  The report of the 
veteran's VA general surgical consultation in May 2001 notes 
that the veteran's functional incapacity as the result of his 
left leg nerve injury was moderate to severe because he was 
unable to do much more than walk.  The report of his VA 
orthopedic examination in May 2002 shows a diagnosis of 
paralysis of the sciatic nerve and notes that the veteran's 
left leg neurological problems are complicated by vascular 
problems and osteomyelitis as do the private medical reports 
and color photographs received in 2001 and 2002.

The evidence as a whole leaves the Board uncertain as to 
whether or not the veteran's left leg neurological deficits 
produce functional impairment analogous to complete paralysis 
of the left sciatic nerve with consideration of functional 
impairment caused by the nerve injury under the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45.  The overall evidence 
indicates that the veteran has essentially no functional use 
of the left leg below the knee, but that he is still able to 
walk (bear weight-there is no question of foot propulsion) 
on that leg.  The Board finds that the evidence is 
essentially in equipoise on the question as to whether the 
veteran has functional impairment of the left leg analogous 
to, or more nearly approximating, complete paralysis of the 
left sciatic nerve.  Under the circumstances, the matter is 
resolved in favor of the veteran with application of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the evidence 
supports granting an increased evaluation of 80 percent for 
residuals of a gunshot wound to the left thigh manifested by 
sciatic neuropathy with triple arthrodesis of the left ankle, 
and the claim is granted.



ORDER

An increased evaluation of 80 percent is granted for 
residuals of a gunshot wound to the left thigh manifested by 
sciatic neuropathy with triple arthrodesis of the left ankle, 
subject to the regulations applicable to the payment of 
monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

